273 F.2d 617
Lurton Lewis HEFLIN, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 17941.
United States Court of Appeals Fifth Circuit.
January 19, 1960.

Appeal from the United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.
Lurton Lewis Heflin, Jr., in pro. per.
W. L. Longshore, U. S. Atty., Birmingham, Ala., George A. Blinn, M. L. Tanner, Asst. U. S. Attys., Birmingham, Ala., for appellee.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court overruling appellant's motion to vacate sentence is affirmed. Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489; Sneed v. United States, 5 Cir., 298 F. 911.